Citation Nr: 0939113	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-39 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye disability resulting from cataract surgery on 
November 30, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, in which the RO denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for a right eye 
condition due to cataract surgery.  

During the pendency of this appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Columbia, South 
Carolina RO, which has certified the case for appellate 
review.  

The Veteran testified before the undersigned Veterans Law 
Judge during a videoconference hearing in May 2009.  A 
transcript of that hearing is of record.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

As a final preliminary matter, the Board notes that, during 
the May 2009 hearing, the Veteran's representative indicated 
that he was going to file a claim for service connection for 
cataracts.  This matter has not been addressed by the RO and 
is referred to the RO for appropriate action.  

REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for 
right eye disability due to cataract surgery.  In his April 
2008 notice of disagreement, the Veteran asserted that his 
cataract surgery was performed without the proper equipment, 
as he heard the doctor and her assistant state that they did 
not have the proper sized ocular ring for his eye, and 
decided to use the next size, which, he argued, was too 
small.  During the May 2009 hearing, the Veteran testified 
that his vision was like looking through a thick plastic bag, 
in that images did not have any shape or clarity.  He added 
that, during his most recent test for vision quality, he was 
informed that his vision probably would not improve any, and 
that he had about 30 percent vision out of the right eye.  
Although, in his November 2008 statement accepted as a 
substantive appeal and during the May 2009 hearing, the 
Veteran referred to cataract surgery in October 2005, in his 
May 2007 claim, he reported that the cataract surgery 
occurred in November 2005, which is confirmed in the medical 
records associated with the claims file.  

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service connected.  A 
disability is a qualifying additional disability if it was 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA.  In addition, the proximate cause of the 
disability must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009).  

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of hospital care, medical or surgical treatment, 
upon which the claim is based, to the veteran's condition 
after such care or treatment has stopped.  38 C.F.R. 
§ 3.361(b) (2009).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability, there must 
be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or that VA furnished treatment without the 
informed consent of the veteran, in compliance with 38 C.F.R. 
§ 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent 
may be express or implied as specified under 38 C.F.R. § 
17.32(b), as in emergency situations. 38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A.  Pursuant to VA's duty to 
assist, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  

Records of VA treatment reflect that the Veteran underwent 
phacoemulsification of the right lens with placement of 
anterior chamber intraocular lens and limited anterior 
vitrectomy on November 30, 2005.  The pre and postoperative 
diagnoses were nuclear sclerotic cataract with posterior 
subcapsular cataract, right eye.  On December 1, 2005, the 
Veteran presented with complaints of severe pain around the 
right eye and down into the chin.  The impression was 
anterior chamber intraocular lens (ACIOL), right eye.  The 
following day, he again complained of pain around the right 
eye, with sensitivity to light and a brush stroke in vision.  
Laser peripheral iridectomy was performed.  On December 8, 
2005, the Veteran described increased pain in the eye, head, 
and down his neck.  The impression was again ACIOL, right 
eye.  The ophthalmologist opined that the ACIOL was probably 
irritating the iris.  As such, the Veteran underwent 
repositioning of the ACIOL with peripheral iridectomy.  The 
pre and postoperative diagnosis was ACIOL with iris capture, 
right eye.  The Veteran has continued to receive treatment 
for the right eye and underwent penetrating keratoplasty in 
September 2006.  

The Veteran was afforded a VA eye examination in January 
2006.  The physician noted that the Veteran's ocular history 
was significant for cataract extraction of the right eye on 
November 30, 2005, which was complicated by a capsular tear 
and an ACIOL had to be placed.  She added that the Veteran 
had subsequent complications with iris capture of the lens, 
and underwent surgical repositioning in December 2005.  The 
physician noted that, unfortunately, the Veteran still had 
persistent corneal edema and was still in the postoperative 
period of healing.  The pertinent diagnosis following 
examination was status post recent cataract extraction of the 
right eye, which was complicated.  The physician added that 
the Veteran had postoperative persistent swelling of the 
cornea, which was the direct cause of his decreased visual 
acuity, although, she added that his vision might improve, as 
he was still in the postoperative healing period.  

In June 2007, a VA physician provided a medical opinion 
regarding the Veteran's claimed right eye disability due to 
his November 2005 cataract surgery.  The physician indicated 
that, during the course of the November 2005 operation, an 
attempt to place a lens encountered a complication of severe 
posterior pressure, and the lens would not stay in the 
capsular bag.  The artificial lens was removed, during which 
time there was a tear of the posterior capsule.  The 
physician also noted that subsequent repositioning of the 
lens in December 2005, and the corneal transplant in 
September 2006.  The physician added that, following this 
transplant, astigmatism was noted in February 2007.  He 
reported that the Veteran's most recent visual acuity was 
20/70 without correction, and he believed it was 20/40 with 
correction.  The physician opined that the Veteran had a 
complication at the time of surgery, with a tear of the 
posterior capsule, which was followed by significant corneal 
edema, and the Veteran ended up with a corneal transplant.  
He stated that he could not find carelessness, negligence, 
error in judgment, or lack of proper skill, or similar 
instances of fault on the part of VA in furnishing medical 
care in connection with cataract surgery.  He added that 
there truly was a complication at the time of surgery, and 
could not see how this could have been avoided.  In this 
regard, the physician noted that a thorough examination of 
the eye had been done prior to surgery, and no findings 
predicted that the increased pressure in the posterior 
portion behind the intraoperative lens was present.  

While the June 2007 medical opinion addressed whether there 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, the 
physician did not clearly identify what, if any, additional 
right eye disability the Veteran has due to cataract surgery 
(although the report seems to suggest that the Veteran had 
significant corneal edema and corneal transplant resulting 
from the surgery).  Moreover, the physician did not address 
whether the Veteran had additional right eye disability due 
to an event not reasonably foreseeable.  As such, the Board 
finds that a VA medical examination is necessary.  
38 U.S.C.A. § 5103(d).  In a November 2008 statement, the 
Veteran indicated his willingness to report to a VA 
examination, if necessary.

Thus, the RO should arrange for the veteran to undergo VA 
examination, by an eye surgeon, to obtain a medical opinion 
as to whether the Veteran has additional disability which was 
proximately caused by VA cataract surgery.  

Prior to arranging for the Veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  Records of VA treatment from 
the Greenville Outpatient Clinic (OPC) dated from February to 
October 2008 reflect that the Veteran's last eye examination 
was in February 2008; however, while records of treatment 
from the Grand Island VA Medical Center (VAMC) (dated from 
January 2004 to November 2007), and from the Greenville OPC 
(dated from February to October 2008) have been associated 
with the claims file, the report of a February 2008 eye 
examination has not been associated with the claims file.  

The Board further notes that, in a November 2008 statement, 
the Veteran reported that he was told in the beginning that 
cataract removal was an almost risk-free surgery.  While the 
November and December 2005 operative reports reflect that 
informed consent was obtained, the actual copies of consent 
forms for these surgeries have not been associated with the 
claims file.  On remand, the RO should attempt to associate 
any consent forms with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
provided evaluation and/or treatment of 
the Veteran's right eye, including from 
the Grand Island VAMC (to include copies 
of consent forms for the Veteran's right 
eye surgeries, as well as all pertinent 
treatment records since November 2007) 
and the Greenville OPC (to specifically 
include any eye examination conducted in 
February 2008, as well as all pertinent 
treatment records since October 2008).  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
AMC/RO should arrange for the Veteran to 
undergo VA examination, by an eye 
surgeon.  If one is not available through 
VA sources, a fee-basis examination 
should be arranged.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of the 
report), and all clinical findings should 
be reported in detail.

The physician should identify all current 
disability/ies involving the right eye.  
Then, the physician should render an 
opinion, consistent with the record and 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the Veteran incurred additional 
disability as the result of VA medical 
treatment.  If so, he or she should also 
opine as to whether the proximate cause 
of such disability was (a) carelessness, 
negligence, or lack of proper skill, 
error in judgment, or similar instance of 
fault on the part of VA, or (b) an event 
not reasonably foreseeable.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be furnished an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


